Citation Nr: 1815852	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic kidney disease secondary to service connected posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

A hearing was held in January 2018 by means of video conferencing equipment with the Veteran in Buffalo, New York, before the undersigned Veterans Law Judge, sitting in Washington, DC and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for chronic kidney disease as secondary to his service connected PTSD with alcohol abuse.  In support of his claim, the Veteran submitted two positive opinions from his private nephrologist, Dr. V.J.  Against his claim are two opinions from a VA examiner, which were obtained in May 2013 and April 2016.  In the April 2016 opinion, the examiner stated that she had access to and had reviewed private treatment records from Dr. V.J.  In fact, she cited to specific dates in the private treatment records and noted that Dr. V.J. had previously attributed the Veteran's kidney disease to other causes.  Upon inspection of the VA treatment records, it appears that VA providers regularly requested copies of records from Dr. V.J.  Unfortunately, these records have not been associated with the claims file for review.  Since the VA examiner cited to these records in support of her negative opinion, the Board finds that a remand is necessary to obtain the records for review.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file the private treatment records from Dr. V.J., which were provided to VA Medical Centers (VAMC) over the years.  Ensure that the treatment records from 2003, as cited to by the VA examiner, are obtained.

If the private treatment records from Dr. V.J. cannot be uploaded to the electronic claims file for review, then obtain the appropriate authorization and release forms from the Veteran and attempt to obtain the records directly from Dr. V.J.  All attempts to obtain these records must be documented in the claims file.

2. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




